 
Exhibit 10.33

EXCLUSIVE LICENSE AGREEMENT


This Exclusive License Agreement (“Agreement”) is made and entered into as of
the 15th day of August, 2008 (the “Effective Date”), by and between Advanced
Cell Technology, Inc., a Delaware corporation with offices located at 11100
Santa Monica Blvd, Suite 850, Los Angeles, CA 90025 (“ACT”), Embryome Sciences,
Inc., a California corporation (“LICENSEE”), with offices located at 1301 Harbor
Bay Parkway, Suite 100, Alameda, California 94502.  ACT and LICENSEE are
sometimes hereinafter referred to as the “Parties.”
 
WITNESSETH


WHEREAS, ACT owns the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS, and KNOW-HOW;
and


WHEREAS, LICENSEE desires to obtain an exclusive license from ACT to use the
PATENT RIGHTS and KNOW-HOW upon the terms and conditions set forth in this
Agreement; and


WHEREAS, ACT is willing to grant such a license to LICENSEE upon the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:
 
ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the following words and phrases shall have
the following meanings:


1.1           “AFFILIATE” means any corporation, limited liability company,
limited partnership or other entity in control of, controlled by, or under
common control with LICENSEE.


1.2           “COMBINATION PRODUCT” means a product that contains a LICENSED
PRODUCT component and at least one other component that has independent
research, diagnostic or therapeutic utility, could reasonably be sold separately
and has economic value of its own.


1.3           “CONFIDENTIAL INFORMATION” means confidential or proprietary
information of ACT or LICENSEE relating to the PATENT RIGHTS, KNOW-HOW, LICENSED
PROCESSES, LICENSED SERVICES or LICENSED PRODUCTS.  CONFIDENTIAL INFORMATION may
be in written, graphic, oral or physical form and may include scientific
knowledge, know-how, processes, inventions, techniques, formulae, products,
business operations, customer requirements, designs, sketches, photographs,
drawings, specifications, reports, studies, findings, data, plans or other
records, biological materials, and/or software.  CONFIDENTIAL INFORMATION shall
not include:  (a) information which is, or later becomes, generally available to
the public through no fault of the recipient; (b) information which is provided
to the recipient by an independent third party having no obligation to keep the
information secret; (c) information which the recipient can establish by written
documentation was previously known to it; or (d) information which the recipient
can establish by written

 
 

--------------------------------------------------------------------------------

 

documentation was independently developed by it without reference to the
CONFIDENTIAL INFORMATION.


1.4           “EXCLUDED FIELD” means (a) the research, development, manufacture
and selling to third parties of human and non-human animal cells for commercial
research use, including small molecule and other drug testing and basic research
and (b) the manufacture and selling of human cells for therapeutic and
diagnostic use in the treatment of human (i) diabetes, (ii) liver diseases and
(iii) retinal diseases and retinal degenerative diseases; but EXCLUDED FIELD
shall exclude applications involving the use of cells in the treatment of tumors
where the primary use of the cells is the destruction or reduction of tumors and
does not involve regeneration of tissue or organ function.


1.5           “KIRIN FIELD” means research, development, manufacture and sale of
polyclonal antibodies in non-human mammals, excluding (1) immunoglobulin in the
blood of Bos taurus or Bos indicus and (ii) production of biopharmaceutical
agents in milk, including but not limited to proteins, peptides and polypeptides
for pharmaceutical, nutraceutical or other use.


1.6           “KNOW-HOW” means all compositions of matter, techniques and data
and other know-how and technical information including inventions (whether or
not patentable), improvements and developments, practices, methods, concepts,
trade secrets, documents, computer data, computer slide illustrations, computer
code, apparatus, test data, analytical and quality control data, formulation,
manufacturing, patent data or descriptions, development information, drawings,
specifications, designs, plans, proposals and technical data and manuals and all
other CONFIDENTIAL INFORMATION that is owned or controlled by ACT as of the
Effective Date, and that specifically relates to the subject matter described in
or claimed by the PATENT RIGHTS.


1.7           “LICENSED PROCESS” means any process or method, the  development,
use, practice, or sale of which (1) is covered in whole or in part by, or cannot
be performed without infringing, a VALID CLAIM of the PATENT RIGHTS in the
country in which such LICENSED PROCESS is practiced or sold, or (2) otherwise
utilizes the KNOW-HOW.


1.8           “LICENSED PRODUCT” means any product, or part thereof or derived
therefrom, the development, manufacture, sale, lease, or use of which (1) is
covered in whole or in part by, or cannot be performed without infringing, a
VALID CLAIM of the PATENT RIGHTS in the country in which any such product or
part thereof is developed, made, used, sold or imported by LICENSEE or (2)
otherwise utilizes the KNOW-HOW.  By way of illustration but not limitation, the
Parties agree that LICENSED PRODUCTS include cells made utilizing the KNOW-HOW
or methods covered by VALID CLAIMS described in the patent applications and
patents included in the PATENT RIGHTS.
 
1.9           “LICENSED SERVICES” means any service, the development, use,
performance, or sale of which is covered in whole or in part by, or cannot be
performed without infringing, a VALID CLAIM of the PATENT RIGHTS in the country
in which any such service is so developed, used, performed, sold, offered for
sale, imported or exported by LICENSEE or otherwise utilizes the KNOW-HOW.


1.10          “NET SALES” means the invoiced amount on sales by LICENSEE or its
Affiliates of LICENSED PRODUCTS, LICENSED SERVICES or LICENSED PROCESSES less
(to the extent

 
2

--------------------------------------------------------------------------------

 

applicable and appropriately documented) (i) sales, tariff and import duties,
use and other taxes directly imposed with reference to particular sales, (ii)
discounts, rebates, and similar credits and chargebacks actually allowed and
taken (regardless of whether taken or paid at the time of sale or paid or
credited to the buyer at a subsequent date), and (iii) amounts allowed or
credited on returns; provided, any such allowed deductions shall be listed on
the invoice for the applicable LICENSED PRODUCT, LICENSED PROCESS or LICENSED
SERVICE or otherwise documented in the ordinary course of business, and (b) any
SUBLICENSE REVENUE.


In the case of Combination Products, Net Sales means the total invoice amount
earned on sales of Combination Products by LICENSEE or its Affiliates to any
third person or entity, less, to the extent applicable, the deductions set forth
above, multiplied by a proration factor that is determined as follows:


(i)              If all components of the Combination Product were sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [A/(A+B)], where A is the
average invoice amount earned on the Licensed Product during such period when
sold separately in finished form, and B is the average invoice amount earned on
all other active components of the Combination Product during such period when
sold separately in finished form; or


(ii)            if all components of the Combination Product were not sold
separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [C/(C+D)], where C is the
average fully absorbed cost of the Licensed Product component during the prior
quarter and D is the average fully absorbed cost of all other active components
of the Combination Product during the prior quarter.


1.11          “PATENT RIGHTS” means the patents and patent applications
identified on Exhibit A attached hereto, and any divisional, continuation or
continuation-in-part of those applications, but only to the extent the claims in
said applications are directed to subject matter specifically described in the
patents and patent applications identified on Exhibit A, as well as any patents
issued on these patent applications, and any reissues, reexaminations,
extensions and substitutions (or the equivalent) thereof and any foreign
counterparts to those patents and patent applications.  The parties agree that
Exhibit A may be revised from time to time after the EFFECTIVE DATE to reflect
changes thereto.


1.12          “SUBLICENSEE” means a sublicensee of the rights granted LICENSEE
under this Agreement, as further described in Article 2.


1.13          “SUBLICENSE REVENUE” means consideration that LICENSEE receives
for the sublicense of rights that are granted LICENSEE under Article 2,
including without limitation license fees, milestone payments, up front fees,
success fees, and license maintenance fees, but not capital contributions,
loans, or payments for costs incurred in research and development.


1.14          “SUPPLEMENTAL KNOW-HOW” means all compositions of matter,
techniques and data and other know-how and technical information including
inventions (whether or not patentable), improvements and developments,
practices, methods, concepts, trade secrets, documents, computer data, computer
slide illustrations, computer code, apparatus, test data, analytical and quality
control data, formulation, manufacturing, patent data or descriptions,
development information, drawings, specifications, designs, plans, proposals and
technical data and manuals and all other CONFIDENTIAL

 
3

--------------------------------------------------------------------------------

 

INFORMATION that is owned or controlled by ACT as of the Effective Date, and
that specifically relates to the subject matter described in or claimed by the
SUPPLEMENTAL PATENT RIGHTS.


1.1.5         “SUPPLEMENTAL PATENT RIGHTS” means the patents and patent
applications identified on Exhibit B attached hereto, and any divisional,
continuation or continuation-in-part of those applications, but only to the
extent the claims in said applications are directed to subject matter
specifically described in the patents and patent applications identified on
Exhibit B, as well as any patents issued on these patent applications, and any
reissues, reexaminations, extensions and substitutions (or the equivalent)
thereof and any foreign counterparts to those patents and patent
applications.  The parties agree that Exhibit B may be revised from time to time
after the EFFECTIVE DATE to reflect changes thereto.


1.16          “VALID CLAIM” means (a) a claim of any issued and unexpired United
States or foreign patent included in the PATENT RIGHTS which has not lapsed or
become abandoned or been declared invalid or unenforceable by a court of
competent jurisdiction or an administrative agency from which no appeal can be
or has been taken within the time allowed for such appeal and which has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) to the extent rights are granted by a
governmental patent authority thereunder (i.e., to the extent that the owner
would be able to enforce a right to a patent royalty thereunder under applicable
patent law), a claim of a pending patent application included in the PATENT
RIGHTS.
 
For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.
 


ARTICLE 2 – LICENSE GRANT


2.1            Grant of Rights.


   (a)           ACT hereby grants to LICENSEE, and LICENSEE accepts, subject to
the terms and conditions of this Agreement, a royalty-bearing, worldwide,
exclusive license, with  the right to sublicense, to use the PATENT RIGHTS and
KNOW-HOW to (i) research, develop, make, have made, use, sell, have sold, offer
for sale, have offered for sale, import, have imported, export and have exported
LICENSED PRODUCTS, (ii) research, develop, use, practice, sell, have sold, offer
for sale, have offered for sale, import, have imported, export and have exported
LICENSED PROCESSES, and (iii) develop, use, perform, sell, have sold, offer for
sale, have offered for sale, import, have imported, export and have exported
LICENSED SERVICES.


   (b)           ACT hereby grants to LICENSEE, and LICENSEE accepts, subject to
the terms and conditions of this Agreement, a royalty-free, fully paid-up,
worldwide, non-exclusive license,  to use the SUPPLEMENTAL PATENT RIGHTS and
SUPPLEMENTAL KNOW-HOW for the purposes

 
4

--------------------------------------------------------------------------------

 

described in paragraph (a) of this Section and/or the purposes described in the
Kirin Sublicense Agreement (as defined below), but only in conjunction with the
use of the PATENT RIGHTS and/or the patents and patent rights described in the
Kirin License Agreement.


   (c)           The license granted under this Section 2.1 shall exclude
LICENSED PRODUCTS, LICENSED PROCESSES, and LICENSED SERVICES within the EXCLUDED
FIELD so long as that certain Exclusive License Agreement, dated May 14, 2004,
as amended by a First Amendment to Exclusive License Agreement, dated August 25,
2005; between ACT and Lifeline Cell Technology, LLC (formerly PacGen Cellco,
LLC) remains in effect and Lifeline Cell Technology, LLC retains an exclusive
license of PATENT RIGHTS under that agreement within the EXCLUDED FIELD.


   (d)           Notwithstanding the preceding provisions of this Section, the
license granted to LICENSEE shall be non-exclusive within the KIRIN FIELD so
long as that certain Non-Exclusive License Agreement, dated May 9, 2006, between
ACT and Kirin Beer Kabushiki Kaisha, Aurox, LLC, Hematech, LLC, and Kirin SD,
Inc. remains in effect and the licensees under that agreement retain a
non-exclusive license of PATENT RIGHTS under that agreement in the KIRIN FIELD.


2.2           Sublicense Rights.  LICENSEE shall have the right to grant
sublicenses of its rights under Section 2.1 without the consent or approval of
ACT; provided however, that LICENSEE agrees to provide ACT with (a) a draft copy
of any sublicense agreement to ACT at least thirty (30) days before execution to
allow ACT to comment on the terms of the sublicense if ACT chooses to comment;
and (b) a fully executed copy of all sublicense agreements within thirty (30)
days after execution; and provided, further, that SUPPLEMENTAL PATENT RIGHTS and
SUPPLEMENTAL KNOW-HOW may be sublicensed only to LICENSEE’S SUBSIDIARIES and
AFFILIATES in conjunction with a sublicense of the PATENT RIGHTS.


2.3           Knowledge Transfer.  Within ten (10) days of the Effective Date,
ACT shall provide, deliver, and transfer to LICENSEE all information and data
relating to the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS, KNOW-HOW and
SUPPLEMENTAL KNOW-HOW as may be reasonably necessary to allow LICENSEE to
exploit the licenses granted hereunder. Such transfer shall be made free and
clear of all liens, security interests, encumbrances, and claims of any kind by
any third party.  ACT shall bear all costs of so delivering the KNOW-HOW and
SUPPLEMENTAL KNOW-HOW to LICENSEE.  ACT shall not retain any copies (in any
format or media) of the KNOW-HOW.


ARTICLE 3 – SUBLICENSE OF CERTAIN PATENTS AND PATENT APPLICATIONS


3.1           Concurrent with the execution and delivery of this Agreement, ACT
shall execute and deliver to LICENSEE an Exclusive Sublicense Agreement (the
“Kirin Sublicense Agreement”), in form and substance acceptable to LICENSEE,
granting to LICENSEE a royalty-bearing , exclusive, worldwide sublicense to
ACT’s rights to use certain patents and related patent rights under that certain
Exclusive License Agreement, effective as of May 9, 2006, among ACT, Kirin Beer
Kabushiki Kaisha, Aurox, LLC, Hematech, LLC, and Kirin SD, Inc (the “Kirin
License Agreement”).  LICENSEE’s obligations under this Agreement are contingent
upon ACT executing and delivering to LICENSEE the Kirin Sublicense Agreement.



 
5

--------------------------------------------------------------------------------

 
ARTICLE 4 – COMMERCIALIZATION OBLIGATIONS



4.1           LICENSEE intends to use, or to cause its Sublicensees to use,
commercially reasonable and diligent efforts to bring one or more LICENSED
PRODUCTS, LICENSED PROCESSES and LICENSED SERVICES to market through an active
and diligent program for exploitation of the PATENT RIGHTS and KNOW-HOW and to
continue active, diligent marketing efforts for one or more LICENSED PRODUCTS,
LICENSED PROCESSES and LICENSED SERVICES throughout the life of this
Agreement.  LICENSEE makes no representation, guaranty, or warranty that it or
its Sublicensees will be successful in developing or bringing to market any
LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICES.
 
ARTICLE 5 - CONSIDERATION


5.1           Initial License Fee.  In partial consideration of the rights and
licenses granted to LICENSEE by ACT in this Agreement, LICENSEE shall pay to ACT
on the Effective Date a license fee equal to  Two Hundred Thousand Dollars
(U.S.) ($200,000) (the “License Fee”).  The License Fee is not refundable and is
not creditable against other payments due to ACT under this Agreement.  The
License Fee shall be paid within two business days after the Effective Date.


5.2           Royalties and other Consideration.


(a)           As additional consideration of the license granted to LICENSEE
from ACT in Article 2 of this Agreement, LICENSEE shall pay to ACT a royalty
equal to (i) 5% of  the Net Sales received by LICENSEE and its AFFILIATES for
all LICENSED PRODUCTS, LICENSED PROCESS or LICENSED SERVICE sold, performed, or
leased by LICENSEE or any AFFILIATE, and (ii) 20% of all SUBLICENSE REVENUE
received by LICENSEE and its AFFILIATES.  The obligation of LICENSEE to pay
royalties shall terminate (a) with respect to NET SALES and SUBLICENSE REVENUE
arising in any country concurrently with the expiration or termination of the
last applicable VALID CLAIM within the PATENT RIGHTS in such country in which
the LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICE is, (as applicable),
performed, sold, leased, or manufactured, or in which the PATENT RIGHTS are
licensed, and (b) in any and all cases when royalty payments to ACT by LICENSEE
total Six Hundred Thousand Dollars (U.S.) ($600,000.00); provided, however, that
such $600,000 of royalties shall be reduced to $200,000 if LICENSEE, at
LICENSEE’S option, pays ACT $200,000 in cash within thirty (30) days after the
execution of this Agreement in addition to the License fee payable under Section
5.1 (such that the License Fee, additional $200,000 payment, and potential
future royalties will total $600,000).


(b)           No multiple royalties shall be payable on the basis that any
LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICE, its manufacture, use,
lease, sale or performance are or shall be covered by (a) more than one patent
or patent application within the PATENT RIGHTS, or (b) any other patent or know
how under a license or sublicense from ACT.  In the case of the use of patents
or know how licensed or sublicensed by ACT under other agreements, LICENSEE and
ACT’s other licensees or sublicensees shall have the right to credit against the
royalties owing to ACT, under this Agreement and under such other license or
sublicense agreements, any royalty payments received by ACT with respect to the
sale or lease of any product or performance of any service (regardless of
whether LICENSEE or another licensee or sublicensee of ACT patents or know how
pays the royalty), such that in no event shall the total of royalty payments
that are due to ACT in any royalty

 
6

--------------------------------------------------------------------------------

 

period under this Agreement and under such other license or sublicense
agreements exceed the highest applicable royalty rate among this Agreement and
such other license or sublicense agreements.  By way of example only, if a
product is produced by LICENSEE (alone or with a third party) and that product
uses PATENT RIGHTS under this Agreement and patents licensed under a license or
sublicense agreement between ACT and LICENSEE (or between ACT and the third
party with whom LICENSEE is producing the product), (i) only one royalty would
be paid to ACT on sales of the product, (ii) the royalty rate would be the
higher of the royalty rate applicable under this Agreement or under ACT’s other
license or sublicense agreement with LICENSEE or the third party, and (iii) the
royalty payment (whether paid by LICENSEE or by the third party) will be
credited toward royalties payable under this Agreement and under the other ACT
license or sublicense agreement with LICENSEE or the third party for the sale of
the product.


                5.3           Payment Method.  All payments due under this
Agreement shall be paid to ACT in  Los Angeles, California, U.S.A., and shall be
made in United States currency without deduction for taxes, assessments,
exchanges, collection or other charges of any kind. Conversion of foreign
currency to U.S. dollars shall be made at the conversion rate reported in The
Wall Street Journal on the last working day of the calendar quarter to which the
payment relates.


                5.4           Late Fee.  LICENSEE shall pay ACT interest on any
overdue amounts at the rate of one percent (1%) per month (twelve percent (12%)
per annum), from the date when such payment should have been made.


 5.5           Credit and Right of Setoff.  LICENSEE shall receive a credit
toward, and shall have a right of setoff against, the payment of royalties due
under this Agreement, on a dollar for dollar basis, for any and all payments
made by LICENSEE under the Exclusive Sublicense Agreement to cure or avoid any
default by ACT under the Kirin License Agreement.


ARTICLE 6 - REPORTS AND RECORDS


 6.1           LICENSEE shall maintain complete and accurate records of LICENSED
PRODUCTS, LICENSED SERVICES and LICENSED PROCESSES that are sold, performed, or,
leased by LICENSEE or its  AFFILIATES under this Agreement, and all SUBLICENSE
REVENUE received by LICENSEE and its AFFILIATES.  LICENSEE shall keep, and shall
cause its AFFILIATES and SUBLICENSEES to keep, full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
showing the amounts payable to ACT hereunder and LICENSEE’s compliance with the
terms and conditions of this Agreement.  Said books of account shall be kept at
LICENSEE’s principal place of business or at such other location as may be
agreed upon by the parties.  Said books and the supporting data shall be open
upon reasonable advance notice (and no more frequently than once per calendar
year) for three (3) years following the end of the calendar year to which they
pertain, to the inspection of ACT or its agents for the purpose of verifying
LICENSEE’s royalty statement or compliance in other respects with this
Agreement.  If any such audit determines that the reported payments to ACT were
less than ninety percent (95%) of the actual amount due to ACT for the period in
question, LICENSEE shall bear the cost of such audit (without limiting ACT’s
other remedies with respect thereto).


 6.2           After the first commercial sale of a LICENSED PRODUCT, LICENSED
SERVICE or

 
7

--------------------------------------------------------------------------------

 

LICENSED PROCESS by LICENSEE any AFFILIATE, or any  SUBLICENSEE, or LICENSEE’S
receipt of any SUBLICENSE REVENUE, LICENSEE, within forty-five (45) days after
March 31, June 30, September 30 and December 31, of each year, shall deliver to
ACT a true and accurate report of all NET SALES and SUBLICENSE REVENUE during
the preceding three-month period under this Agreement as shall be pertinent to a
royalty accounting hereunder.  Each such report shall include at least the
following:


 
(a)
number(s) and type(s) of LICENSED PRODUCTS, LICENSED PROCESSES and LICENSED
SERVICES sold, leased, or performed by LICENSEE and/or its AFFILIATES;



 
(b)
total billings and payments received for LICENSED PRODUCTS, LICENSED PROCESSES
and LICENSED SERVICES performed, sold, or leased by LICENSEE and its AFFILIATES,
and/or SUBLICENSE REVENUE received from its  SUBLICENSEES; and



 
(c)
deductions applicable as provided in Section 1.10;



6.3           With each such report submitted, LICENSEE shall pay to ACT the
royalties and other payments due and payable under this Agreement.  If no
royalties or other payments shall be due, LICENSEE shall so report.


6.4           LICENSEE’s reporting obligations hereunder shall terminate when
LICENSEE’S obligation to pay royalties to ACT terminates.


ARTICLE 7 - PATENT RIGHTS AND SUPPLEMENTAL PATENT RIGHS


7.1           Responsibility for the PATENT RIGHTS.  Subject to the terms of
this Agreement, LICENSEE shall be primarily responsible after the Effective Date
for the preparation, filing, prosecution and maintenance of the PATENT RIGHTS
listed on Exhibit A.  The costs of such filing, prosecution and maintenance
(including without limitation the payment of all government fees in any given
country required to maintain the PATENT RIGHTS) after the Effective Date shall
be borne by LICENSEE.  LICENSEE agrees to use reasonable commercial efforts to
prosecute U.S. patents covering the inventions disclosed in the patent
applications included in the PATENT RIGHTS.  LICENSEE shall not be obligated to
reimburse ACT for any costs or expenses incurred by ACT prior to the Effective
Date with respect to the preparation, filing, and prosecution of any patent
applications.


7.2           ACT’s Participation.  ACT’s patent counsel shall be given a
reasonable opportunity to comment, at ACT’s expense, on all proposed patent
filings and responses to patent office actions or other patent office
communications that may affect the PATENT RIGHTS, and LICENSEE will not
unreasonably refuse to accept any suggestions of ACT’s patent counsel; provided,
however, that LICENSEE will have the final decision on the incorporation of any
comments of ACT’s patent counsel.


7.3           Abandonment.  LICENSEE will not allow any patent or patent
application within the PATENT RIGHTS to become expired or abandoned, or fail to
diligently pursue patent protection for any invention within the PATENT RIGHTS,
without giving (a) written notice to ACT at least thirty (30)

 
8

--------------------------------------------------------------------------------

 

business days prior to the next due date for any required communication,
response to office action, filing, or payment, failure to meet which would
result in expiration or abandonment, including but not limited to provisional
abandonment, of the patent or patent application, and (b) ACT the right to
assume responsibility for such patent or patent application.  If ACT so elects,
(i) LICENSEE will execute such documents and otherwise perform such acts and
make all filings as may be reasonably required to permit ACT or its designees to
prosecute and maintain such patent or application in such jurisdiction(s) and
transact all matters connected therewith (including, as necessary, appointing
ACT’s patent counsel as associate attorneys of record, and changing address of
the patent attorney of record with the appropriate patent authorities), (ii) ACT
will thereafter assume control thereof and all expenses (arising thereafter) for
such prosecution and maintenance by ACT, and (iii) LICENSEE’s rights and the
licenses granted to LICENSEE with respect to all such patents and patent
applications shall automatically terminate upon ACT’s assumption of control
thereof.


7.4           Enforcement of the PATENT RIGHTS.  The Parties agree to notify
each other in writing of any actual or threatened infringement by a third party
of the PATENT RIGHTS or of any third-party claim of invalidity or
unenforceability of the PATENT RIGHTS, or of any interference or other
proceeding affecting the PATENT RIGHTS.  LICENSEE shall have the first right to
prosecute and defend such claims under its sole control and at its sole
expense.  If LICENSEE does proceed with such prosecution or defense, ACT shall
provide reasonable assistance to LICENSEE at LICENSEE’s request, provided
LICENSEE pays ACT for the reasonable out-of-pockets costs incurred by ACT in
providing such assistance.  Any recovery obtained in an action under this
Section 7.4 shall be distributed as follows, in this order: (i) LICENSEE shall
be reimbursed for any expenses incurred in the action; and (ii) LICENSEE shall
receive the remaining recovery, less a reasonable approximation of the royalties
that LICENSEE would have paid to ACT if LICENSEE had received the amount awarded
as ordinary damages as Net Sales of LICENSED PRODUCTS sold by LICENSEE.


7.5           ACT Rights to Enforce.  In the event that LICENSEE fails to
initiate an infringement action within a reasonable time (but no more than one
hundred eighty (180) days) after LICENSEE becomes aware of the basis for such
action (e.g., the actual or threatened infringement) or fails to answer a
declaratory judgment action or interference proceeding within a reasonable time
(but no more than ninety (90) days) after LICENSEE receives or becomes aware of
such infringement or action or proceeding, ACT shall have the right, after
notifying LICENSEE in writing, to prosecute such infringement or answer such
declaratory judgment action or interference proceeding, under its sole control
and at its sole expense.  If ACT does proceed with such prosecution or defense,
LICENSEE shall provide reasonable assistance to ACT at ACT’s request, provided
ACT pays LICENSEE for its reasonable out-of-pockets costs incurred in such
assistance.  Any recovery obtained in an action under this Section 7.5 shall be
distributed as follows, in this order: (i) ACT shall be reimbursed for any
expenses it incurred in the action; (ii) as to ordinary damages, LICENSEE shall
receive an amount equal to lost profits or a reasonable royalty on the
infringing sales (whichever measure the court applied), less a reasonable
approximation of the royalties that LICENSEE would have paid to ACT if LICENSEE
had received such amount as Net Sales of LICENSED PRODUCTS sold by LICENSEE; and
(iii) as to any additional damages, 100% to ACT, unless LICENSEE joins ACT in
the prosecution at its own expense at which point the parties will share equally
in any award.


7.6.           Cooperation.  ACT and LICENSEE agree to reasonably cooperate in
connection with the preparation, filing, prosecution, and maintenance of the
PATENT RIGHTS.  Cooperation includes,

 
9

--------------------------------------------------------------------------------

 

without limitation, (a) promptly executing all papers and instruments or
requiring employees of ACT or LICENSEE to execute papers and instruments as
reasonably appropriate to enable LICENSEE to file, prosecute, and maintain
PATENT RIGHTS in any country; and (b) promptly informing LICENSEE of matters
that may affect preparation, filing, prosecution, or maintenance of PATENT
RIGHTS (such as becoming aware of an additional inventor who is not listed as an
inventor in a patent application).  Additionally, in the event either party
exercises its rights hereunder to proceed with any prosecution of infringement
or defense of the PATENT RIGHTS, such party shall consult with the other party
regarding the course of such proceedings and shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action that admits the invalidity or unenforceability of any PATENT
RIGHTS or that would adversely affect the rights of the other party without the
prior written consent of the other party, which consent may not be unreasonably
withheld, conditioned or delayed.  Without limiting the generality of the
provisions of this Section 7.6, concurrently with the execution and delivery of
this Agreement ACT shall execute, acknowledge, and deliver to LICENSEE the
documents attached to this Agreement as Exhibit C.


7.7           New Patents, Inventions, and Discoveries.  LICENSEE shall have the
right to file and prosecute new patent applications (and to obtain new patents)
covering LICENSED PRODUCTS, LICENSED PROCESSES, AND LICENSED SERVICES, and any
other subject matter, with respect to any KNOW-HOW and any other technology,
invention, or discovery made by LICENSEE or any of its Affiliates or
Sublicensees using PATENT RIGHTS , SUPPLEMENTAL PATENT RIGHTS (as permitted by
this Agreement), KNOW-HOW, and SUPPLEMENTAL KNOW-HOW.  ACT shall acquire no
rights with respect to such new patents, inventions, discoveries, or technology
not included within the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS, KNOW–HOW and
SUPPLEMENTAL KNOW-HOW licensed to LICENSEE by ACT.


7.8           Responsibility for the SUPPLEMENTAL PATENT RIGHTS.  Subject to the
terms of this Agreement, ACT shall be primarily responsible after the Effective
Date for the preparation, filing, prosecution and maintenance of the
SUPPLEMENTAL PATENT RIGHTS listed on Exhibit B.  The costs of such filing,
prosecution and maintenance (including without limitation the payment of all
government fees in any given country required to maintain the SUPPLEMENTAL
PATENT RIGHTS) after the Effective Date shall be borne by ACT.  ACT agrees to
use reasonable commercial efforts to prosecute U.S. patents covering the
inventions disclosed in the patent applications included in the SUPPLEMENTAL
PATENT RIGHTS.  LICENSEE shall not be obligated to reimburse ACT for any costs
or expenses incurred by ACT prior to the Effective Date with respect to the
preparation, filing, and prosecution of any patent applications.


7.9           Abandonment of SUPPLEMENTAL PATENT RIGHTS.  ACT will not allow any
patent or patent application within the SUPPLEMENTAL PATENT RIGHTS to become
expired or abandoned, or fail to diligently pursue patent protection for any
invention within the SUPPLEMENTAL PATENT RIGHTS, without giving (a) written
notice to LICENSEE at least thirty (30) business days prior to the next due date
for any required communication, response to office action, filing, or payment,
failure to meet which would result in expiration or abandonment, including but
not limited to provisional abandonment, of the patent or patent application, and
(b) LICENSEE the right to assume responsibility for such patent or patent
application.  If LICENSEE so elects, (i) ACT will execute such documents and
otherwise perform such acts and make all filings as may be reasonably required
to permit LICENSEE or its designees to prosecute and maintain such patent or
application in such jurisdiction(s) and transact all

 
10

--------------------------------------------------------------------------------

 

matters connected therewith (including, as necessary, appointing LICENSEE’s
patent counsel as associate attorneys of record, and changing address of the
patent attorney of record with the appropriate patent authorities), (ii)
LICENSEE will thereafter assume control thereof and all expenses (arising
thereafter) for such prosecution and maintenance by LICENSEE, and (iii) the
licenses granted to LICENSEE with respect to all such patents and patent
applications shall automatically become exclusive licenses (except as provided
in paragraphs (c) and (d) of Section 2.1) with the right to sublicense without
the limitation under Section 2.2, for all uses upon LICENSEE’s assumption of
control thereof.  In order to facilitate LICENSEE exercising its rights under
this Section 7.9, ACT shall, promptly upon LICENSEE’s request, execute,
acknowledge, and deliver to LICENSEE the a power of attorney in the form of
Exhibit C covering the SUPPLEMENTAL PATENT RIGHTS.


7.10          Enforcement of the SUPPLEMENTAL PATENT RIGHTS.


   (a)           The Parties agree to notify each other in writing of any actual
or threatened infringement by a third party of the SUPPLEMENTAL PATENT RIGHTS or
of any third-party claim of invalidity or unenforceability of the SUPPLEMENTAL
PATENT RIGHTS, or of any interference or other proceeding affecting the
SUPPLEMENTAL PATENT RIGHTS.  ACT shall prosecute and defend such claims under
its sole control and at its sole discretion and expense.  If LICENSEE shall
provide reasonable assistance to ACT at ACT’s request, provided ACT pays
LICENSEE for the reasonable out-of-pockets costs incurred by LICENSEE in
providing such assistance. Any recovery obtained in an action under this Section
7.10 shall be distributed as follows, in this order: (i) LICENSEE shall be
reimbursed for any expenses it incurred in the action; and (ii) ACT shall
receive the remaining recovery.


   (b)           In the event that ACT fails to initiate an infringement action
described in paragraph (a) of this Section 7.10 within a reasonable time (but no
more than one hundred eighty (180) days) after ACT becomes aware of the basis
for such action (e.g., the actual or threatened infringement) or fails to answer
a declaratory judgment action or interference proceeding within a reasonable
time (but no more than ninety (90) days) after ACT receives or becomes aware of
such infringement or action or proceeding, LICENSEE shall have the right, but
not the obligation, after notifying ACT in writing, to prosecute such
infringement or answer such declaratory judgment action or interference
proceeding, under its sole control and at its sole expense.  If LICENSEE does
proceed with such prosecution or defense, ACT shall provide reasonable
assistance to LICENSEE at LICENSEE’s request, provided LICENSEE pays ACT for its
reasonable out-of-pockets costs incurred in such assistance.  Any recovery
obtained in an action under this Section 7.5 shall be distributed as follows, in
this order: (i) ACT shall be reimbursed for any expenses it incurred in the
action; and (ii) LICENSEE shall receive the remaining recovery.


ARTICLE 8 – INDEMNIFICATION,
LIMITATION OF LIABILITY AND INSURANCE


8.1           LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless ACT and its affiliates,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at LICENSEE’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property resulting from the production, manufacture,
sale, use, lease, performance, consumption or advertisement

 
11

--------------------------------------------------------------------------------

 

of the LICENSED PRODUCTS, LICENSED PROCESSES or LICENSED SERVICES or arising
from any obligation, act or omission, or from a breach of any representation or
warranty of LICENSEE hereunder, excepting only claims that result from (a) the
willful misconduct or gross negligence of ACT, (b) any material breach by ACT of
its representations and warranties under this Agreement, and (c) claims alleging
that the use of any of the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS,  KNOW-HOW,
or SUPPLEMENTAL KNOW-HOW infringe upon any patent, trade secret, or moral right
of any third party.  The indemnification obligations set forth herein are
subject to the following conditions: (i) the Indemnified Party shall notify
LICENSEE in writing promptly upon learning of any claim or suit for which
indemnification is sought; (ii) LICENSEE shall have control of the defense or
settlement, provided that the Indemnified Party shall have the right (but not
the obligation) to participate in such defense or settlement with counsel at its
selection and at its sole expense; and (iii) the Indemnified Party shall
reasonably cooperate with the defense, at LICENSEE’s expense.


8.2           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ACT,
ITS DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY ACT
THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER SHALL NOT
INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.  IN NO EVENT SHALL ACT, ITS
DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES AND AFFILIATES BE LIABLE
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE
OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER ACT SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF SUCH DAMAGES.


8.3           LICENSEE agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties.  LICENSEE shall continue to maintain such insurance or self-insurance
during the term of this Agreement and after the expiration or termination of
this Agreement for a period of five (5) years.


ARTICLE 9 – TERMINATION


9.1           This Agreement shall be effective on the Effective Date and shall
extend twenty (20) years or until the expiration of the last to expire of the
PATENT RIGHTS and the SUPPLEMENTAL PATENT RIGHTS, whichever is later, unless
sooner terminated as provided in this Article 9.


9.2           ACT may terminate this Agreement and the rights, privileges and
license granted hereunder by written notice upon a breach or default of this
Agreement by LICENSEE, as follows:


 
(i)
non-payment of any amounts due which is not cured within thirty (30) days of
receipt of written notice of such non-payment wherein said notice is delivered
by registered mail; or


 
12

--------------------------------------------------------------------------------

 



 
(ii)
breach of any obligation which is not cured within thirty (30) days of a written
request to remedy such breach wherein said request is delivered by registered
mail, or if the breach cannot be cured within said thirty (30) day period,
failure of LICENSEE within said thirty (30) day period to proceed with
reasonable promptness thereafter to cure the breach.



Such termination shall become automatically effective unless LICENSEE shall have
cured any such material breach or default prior to the expiration of the
applicable cure period.


9.3           LICENSEE shall have the right to terminate this Agreement at any
time on three (3) months’ prior notice to ACT, and upon payment of all amounts
due ACT through the effective date of the termination.


9.4           Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 6.1, Article 8,
Article 10, and Article 12, and any other Sections or provisions which by their
nature are intended to survive termination, shall survive any such termination.


 
ARTICLE 10 - CONFIDENTIALITY



10.1          During the course of this Agreement, ACT and LICENSEE may provide
each other with CONFIDENTIAL INFORMATION.  CONFIDENTIAL INFORMATION may be
disclosed in oral, visual or written form, and includes such information that is
designated in writing as such by the discloser at the time of disclosure, orally
disclosed information that is designated in writing as confidential within 30
days after such oral disclosure, or information which, under all of the given
circumstances ought reasonably be treated as CONFIDENTIAL INFORMATION of the
disclosing party. ACT and LICENSEE each intend to maintain the confidential or
trade secret status of their CONFIDENTIAL INFORMATION.  Each shall exercise
reasonable care to protect the CONFIDENTIAL INFORMATION of the other from
disclosure to third parties; no such disclosure shall be made without the
other’s written permission.  Upon termination or expiration of this Agreement,
ACT and/or LICENSEE shall comply with the other’s written request to return all
CONFIDENTIAL INFORMATION that is in written or tangible form.  Except as
expressly provided herein, neither ACT nor LICENSEE is granted any license to
use the other’s CONFIDENTIAL INFORMATION.  The obligations of ACT and LICENSEE
under this Article 10 shall survive any expiration or termination of this
Agreement.


10.2          The parties agree that the specific terms (but not the overall
existence) of this Agreement shall be considered CONFIDENTIAL INFORMATION;
provided, however, that the parties may disclose the terms of this Agreement to
investors or potential investors, potential business partners, potential
Sublicensees and assignees, potential co-developers, manufacturers, marketers,
or distributors of any LICENSED PRODUCT, LICENSED PROCESS, or LICENSED SERVICE,
and in any prospectus, offering, memorandum, or other document or filing
required by applicable securities laws or other applicable law or
regulation.  The parties may also disclose CONFIDENTIAL INFORMATION that is
required to be disclosed to comply with applicable law or court order, provided
that the recipient gives reasonable prior written notice of the required
disclosure to the discloser and reasonably cooperates with the discloser’s
efforts to prevent such disclosure.

 
13

--------------------------------------------------------------------------------

 



ARTICLE 11 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


Any payment, notice or other communication required to be given to any party
will be deemed to have been properly given and to be effective (a) on the date
of delivery if delivered by hand, recognized national next business day delivery
service, confirmed facsimile transmission, or confirmed electronic mail, or five
(5) days after mailing by registered or certified mail, postage prepaid, return
receipt requested, to the respective addresses given below, or to another
address as it shall designate by written notice given to the other party in the
manner provided in this Section.



               In the case of ACT: Advanced Cell Technology, Inc.   11100 Santa
Monica Blvd, Suite 850   Los Angeles, CA 90025   Attention:  William M.
Caldwell, IV




               With a copy to: Pierce Atwood LLP   One Monument Square  
Portland, ME 0401   Attention:  William L. Worden, Esq.

            

               In the case of LICENSEE Embryome Sciences, Inc.
 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention:  Michael D. West



               With a copy to:
Richard S. Soroko, Esq.

 
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP

 
201 Tamal Vista Blvd.

 
Corte Madera, California 94925



ARTICLE 12 - REPRESENTATIONS AND WARRANTIES


12.1          LICENSEE represents and warrants that it has full corporate power
and authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of LICENSEE, enforceable in accordance with its terms,
and that the execution and performance of this Agreement by LICENSEE will not
violate, contravene or conflict with any other agreement to which LICENSEE is a
party or by which it is bound or with any law, rule or regulation applicable to
LICENSEE, and that any permits, consents or approvals necessary or appropriate
for LICENSEE to enter into this Agreement have been obtained.


12.2          LICENSEE is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.

 
14

--------------------------------------------------------------------------------

 

12.3          ACT represents and warrants that (a) it owns the PATENT RIGHTS,
SUPPLEMENTAL PATENT RIGHTS, KNOW-HOW, and SUPPLEMENTAL KNOW-HOW, (b) it has the
full legal right and power to grant the licenses granted hereunder, (c) that
this Agreement constitutes the binding legal obligation of ACT, enforceable in
accordance with its terms, (d) the execution, delivery, and performance of this
Agreement by ACT will not violate, contravene or conflict with any other
agreement to which ACT is a party or by which it is bound or with any law, rule
or regulation applicable to ACT, and (e) any permits, consents or approvals
necessary or appropriate for ACT to enter into this Agreement have been
obtained.


12.4          ACT represents and warrants that, to the best of its knowledge,
the use of the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS,  KNOW-HOW and
SUPPLEMENTAL KNOW-HOW by LICENSEE or any Sublicensee for any purposes
contemplated or permitted by this Agreement, will not infringe in any way any
claim under any patent held by any third party.


12.5          ACT represents and warrant that the use of the PATENT RIGHTS,
SUPPLEMENTAL PATENT RIGHTS,  KNOW-HOW, and SUPPLEMENTAL KNOW-HOW by LICENSEE or
any Sublicensee for any purposes contemplated or permitted by this Agreement,
will not infringe in any way any claim under any patent held by ACT or under any
patent that may issue from any ACT patent application now pending, or under any
patent that ACT may in the future obtain, or any other intellectual property
rights of ACT.


12.6          ACT further represents, warrants and agrees, that it shall not
make any claim or demand, or commence any lawsuit or other proceeding, alleging
that use of the PATENT RIGHTS, SUPPLEMENTAL PATENT RIGHTS,  KNOW-HOW, and
SUPPLEMENTAL KNOW-HOW by LICENSEE or any of LICENSEE’S AFFILIATES or any
Sublicensees, or by any third party participating with or providing services for
LICENSEE or any of LICENSEE’S AFFILIATES or Sublicensees, for any purpose
contemplated or permitted by this Agreement infringes in any way any claim under
any patent held by ACT or under any patent that may issue from any ACT patent
application now pending, or under any patent that ACT may in the future obtain,
or any other intellectual property rights of ACT.  The provisions of this
Section 12.6 shall pertain as well to all subsidiaries of ACT and all patents
and patent applications of ACT subsidiaries.  ACT and its subsidiaries shall
cause the provisions of this Section 12.6, as they pertain to refraining from
asserting claims and demands or commencing lawsuits and proceedings, to be
including in all licenses and assignments of ACT’s patents and patent
applications.


12.7          ACT represents and warrants that all of the patent applications of
ACT and its subsidiaries pertaining to the processes or technology described or
related to processes and technology identified on Exhibit A are listed on
Exhibit A, and that all of the patent applications of ACT and its subsidiaries
pertaining to the processes or technology described or related to processes and
technology identified on Exhibit B are listed on Exhibit B.


12.8          This Article 12 shall survive expiration or termination of this
Agreement.


ARTICLE 13 - MISCELLANEOUS PROVISIONS


13.1          Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.

 
15

--------------------------------------------------------------------------------

 



13.2          To the extent commercially feasible, and consistent with
prevailing business practices, all products manufactured or sold under this
Agreement will be marked with the number of each issued patent that applies to
such product.


13.3          This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of California, without regard to principles
of conflicts of law thereof, except that questions affecting the construction
and effect of any patent shall be determined by the law of the country in which
the patent was granted.


13.4          The parties hereto acknowledge that this Agreement (including the
Exhibits hereto) sets forth the entire Agreement and understanding of the
parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument
subscribed to by the parties hereto.


13.5          The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


13.6          The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.


13.7          Licenses of Intellectual Property; Bankruptcy Code.  The parties
agree that the licenses granted to LICENSEE to use PATENT RIGHTS, SUPPLEMENTAL
PATENT RIGHTS,  KNOW-HOW and SUPPLEMENTAL KNOW-HOW constitute licenses of
“intellectual property” as defined in the United States Bankruptcy Code (the
“Bankruptcy Code”) and as used in Section 365(n) of the Bankruptcy Code.  The
Parties agree that the KNOW-HOW includes trade secrets.  The parties also agree
that the payments of royalties on Net Sales and SUBLICENSE REVENUE required to
be paid by LICENSEE to ACT under this Agreement constitute “royalties” under
Section 365(n) of the Bankruptcy Code.






[The next page is the signature page]











 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.


ADVANCED CELL TECHNOLOGY, INC.




By:   /s/ William M. Caldwell, IV              
Printed Name:  William M. Caldwell, IV
Title:  Chairman & CEO




By: /s/ William M. Caldwell, IV                
Printed Name: William M. Caldwell, IV
Title:  Secretary




EMBRYOME SCIENCES, INC.




By: /s/ Michael D. West                             
Printed Name: Michael D. West
Title: Chief Executive Officer




By: /s/ Judith Segall                                     
Printed Name: Judith Segall
Title: Secretary



 
17

--------------------------------------------------------------------------------

 



EXHIBIT A


PATENT RIGHTS




Application
Title
   
US Application # 11/025,893
 
Method of differentiation of morula or inner cell mass cells and method of
making lineage-defective embryonic stem cells
 
   
PCT/US2005/000103 Published a WO 2005/068610 A1 US #s 11/028,345, 11/211,174,
11/478,780  
 
Novel culture systems for ex vivo development
   






 
18

--------------------------------------------------------------------------------

 

EXHIBIT B


SUPPLEMENTAL PATENT RIGHTS


Application
Title
   
PCT/US2000/018063, Serial No: 09/736,268
National Phase filing of PCT/US2000/018063, Serial No: 10/831,599
CON of 09/736,268
Filed on April 23, 2004
 
Cytoplasmic transfer to de-differentiate recipient cells
   
WO 01/018236 US #s 10/790,640 and 11/079,930.
Telomere Restoration And Extension Of Cell Life-Span In Animals Cloned From
Senescent Somatic Cells
   
PCT/US2006/030632
Improved methods of reprogramming animal somatic cells
   
PCT Application PCT/US2006/040985 (Published as WO 2007/047894)
 
Nearly totipotent or pluripotent mammalian cells homozygous or hemizygous for
one or more histocompatibility antigens
   
PCT/US02/26945  (Published as WO 03/018760) US# 10/227282
Screening assays for identifying differentiation-inducing agents and production
of differentiated cells for cell therapy
   
20040018178, Serial No: 11/228,549
CON of 20040018178
 
 
Stem cell-derived endothelial cells modified to disrupt tumor angiogenesis






 
19

--------------------------------------------------------------------------------

 

EXHIIBIT C


POWERS OF ATTORNEY AND OTHER AUTHTORIZATIONS RELATING TO PATENT RIGHTS




 
 
 
20

